                Case 1:21-cv-00821-RA Document 9 Filed 06/17/21 Page 1 of 1




                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street, 3rd floor
                                                        New York, NY 10007


                                                        June 17, 2021



   BY ECF

   Honorable Ronnie Abrams
   United States District Judge
   United States District Court
   40 Foley Square
   New York, New York 10007

                                  Re: Kristal Marie Martinez v. Comm’r of Soc. Sec.
                                      21 Civ. 0821 (RA)

   Dear Judge Abrams:

            This office represents the defendant Commissioner of Social Security in the above-
   referenced case. Pursuant to the schedule in this case, the administrative record is due on June
   21, 2021. We write respectfully to request, with the consent of plaintiff’s counsel, that the time
   to file the record be extended for 60 days, until August 20, 2021. The reason for this request is
   the Social Security Administration needs more time to prepare the record due to telecommuting
   and other workplace changes in response to the pandemic. No prior adjournment has been
   requested in this matter. We appreciate the Court’s consideration of this request.

                                                 Respectfully,

Application granted.                             AUDREY STRAUSS
SO ORDERED.                                      United States Attorney


                                         By:             s/ Susan D. Baird
                                                 SUSAN D. BAIRD
______________________
                                                 Assistant United States Attorney
Ronnie Abrams, U.S.D.J.
                                                 tel. (212) 637-2713
June 18, 2021
                                                 Susan.Baird@usdoj.gov


   cc:      Daniel Berger, Esq.
